Citation Nr: 0834215	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a condition of the 
pancreas.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral hand 
condition.

5.  Entitlement to service connection for a bilateral eye 
condition.

6.  Entitlement to service connection for gout, to include as 
due to Agent Orange exposure.

7.  Entitlement to service connection for a skin condition, 
to include eczema.

8.  Entitlement to service connection for a bilateral knee 
condition.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
10.  Entitlement to service connection for hypertension.

11. Entitlement to service connection for a bilateral 
shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from March and May 2004 rating decisions by the RO 
that in pertinent part denied the veteran's claims.  The 
veteran filed a timely appeal of these determinations to the 
Board.  

In May 2005, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veterans Law 
Judge at the local regional office.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

The issues of entitlement to bilateral hearing loss, eye 
disorder, a skin condition, gout, and bilateral hand and knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, in a statement and at a hearing before the 
Board and prior to the promulgation of a decision in the 
appeal, the veteran notified VA that he wished to withdraw 
his claims of entitlement to service connection for PTSD, 
hypertension, and a bilateral shoulder condition.

2.  The veteran currently is not shown to have headaches or a 
condition of the pancreas that can be causally linked to an 
event or incident of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) concerning the 
issues of entitlement to service connection for PTSD, 
hypertension, and a bilateral shoulder condition have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The veteran does not have a headache disorder or a 
condition of the pancreas due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the record indicates that in May 2005, in a 
statement submitted to VA and at a hearing before the Board, 
the veteran withdrew his appeal as to the claims for 
entitlement to PTSD, hypertension, and a bilateral shoulder 
condition.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these issues, and they are dismissed.  In this regard, 
the Board notes that the veteran has subsequently filed a 
claim for service connection for hypertension secondary to 
service-connected diabetes mellitus.  Such was denied by 
rating decision of July 2007.  The claims file before the 
Board does not reflect that a timely appeal was filed with 
respect to this issue or that the it was otherwise developed 
for appellate review.  

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in October 2003, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  And the veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, and statements 
submitted by the veteran in support of the claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources are not warranted.  See 
38 U.S.C.A. § 5103A.  

III.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation during service of a 
pre-existing injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  The regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran asserts that he exhibited and was 
treated for headaches in service.  The veteran also contends 
that he has a condition of the pancreas due to his service.  

With respect to a disorder of the pancreas and headaches, the 
Board notes that the veteran's post-service medical records 
do not indicate that the veteran has such conditions.  There 
is no current diagnosis of a condition of the pancreas.  The 
veteran's service records do indicate that he was seen for 
complaints of headaches in service, but the current medical 
records do not contain treatment for or a diagnosis of a 
headache condition.  In such a case, and without a current 
diagnosis related to these conditions, the claims of service 
connection cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Based on the foregoing, entitlement to service connection for 
headaches or for a condition of the pancreas is not 
warranted.  While the veteran may feel that these 
disabilities are related to his service, as a lay person he 
is not competent to offer an opinion as to medical diagnosis 
or etiology, such questions requiring medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

1.  The appeal concerning the claims of entitlement to 
service connection for PTSD, hypertension, and a bilateral 
shoulder condition is dismissed.

2.  Entitlement to service connection for headaches is 
denied.

3.  Entitlement to service connection for a condition of the 
pancreas is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's hearing loss claim, and claims for 
entitlement to service connection for a skin condition, gout, 
eye disorder and bilateral hand and knee disabilities must be 
remanded for further action.  

After the veteran was provided a supplemental statement of 
the case (SSOC) in February 2006, additional VA treatment 
records were received, including some which pertain to an eye 
disability, an issue currently on appeal.  Pursuant to 
38 C.F.R. § 19.31(b)(1) (2007), the veteran should have been 
furnished an SSOC.  Failure to do so violates the veteran's 
right to due process.  

With respect to the veteran's hearing loss claim, the Board 
notes that the veteran was afforded VA examinations dated in 
March and May 2004.  These examinations indicated that the 
veteran was exposed to noise from field artillery in service, 
from work in a saw mill before service, and after service 
from heavy equipment and as a garbage truck driver.  Testing 
indicated hearing loss for VA purposes.  However, the May 
2004 examiner indicated that the veteran's hearing loss was 
unable to be determined and that the inter-test reliability 
was poor.  Pseudohypacusis was not suspected, but estimated 
threshold values using OAE, behavioral testing, and acoustic 
reflex testing suggested that the veteran's hearing acuity 
was significantly better than pure tone thresholds.  Testing 
indicated hearing levels to be not worse than mild SNHL based 
upon OAEs, ABR testing, acoustic, reflex testing, and the 
veteran's ability to interact at an appropriate voice level.  
The examiner indicated that without patient cooperation, 
exact hearing levels could only be estimated and not 
conclusively demonstrated.  The examiner also noted that a 
review of in-service hearing tests suggested functional 
overlay due to some tests revealing thresholds over 100 dB HL 
and following tests of mild hearing loss.  

The veteran's service medical records indicate no hearing 
loss upon service entry.  In December 1968, the veteran was 
issued a profile for bilateral neuro sensory hearing loss 
with "no assignment involving habitual frequent exposure to 
loud noise of firing weapons."  Upon separation from 
service, the veteran was given a whisper test with results of 
15/15 bilaterally.

Based on the foregoing, the veteran should be afforded an 
additional VA examination to attempt to determine whether he 
has bilateral hearing loss for VA purposes, and if so, 
whether this condition is related to noise exposure in 
service.  The veteran should be afforded an additional 
opportunity to cooperate and to be examined in connection 
with his claim.  

With respect to the veteran's skin claim, the service records 
indicate that the veteran was seen on at least two occasions 
in 1968 for a rash on his buttocks and a rash over his trunk, 
arms, and groin.  The veteran's current treatment records 
also indicate treatment for various skin conditions, 
including eczema, dermatitis, facial cellulitis, pruritus, 
and rashes on the ankles and eyelids.  The veteran testified 
in May 2005 that he had skin rashes in service that have 
continued to the present.  In addition, with respect to the 
veteran's claims for gout and bilateral hand and knee 
disabilities, the post-service medical records indicate that 
he has had a long history of gout and gouty arthritis, 
including in the right knee and left wrist.  The veteran 
testified that he was diagnosed with gout in 1971 and had 
symptoms related to this condition when he was in the 
service.  The veteran's medical records also contain an 
October 2003 treatment record indicating a history of chronic 
gout, first diagnosed shortly after discharge in 1971.  The 
veteran has not been afforded a VA examination in connection 
with his skin, gout, or bilateral hand and knee claims.

Based on the foregoing, the veteran should be afforded VA 
examinations in connection with his skin, gout, hand and knee 
claims in order to determine whether he has such disabilities 
and, if so, whether these disabilities are related to his 
military service.  Pursuant to VCAA, such examinations are 
necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording a VA examination, the RO should also 
contact the veteran and his  representative and request that 
he identify all VA and non-VA health care providers, and 
obtain records, other than those already associated with the 
veteran's claims file, relating to examination or treatment 
for hearing loss, any skin conditions, eye disability, gout, 
and a hand or knee disorder.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with 
adequate notice of the type of evidence necessary to 
establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated him since service for hearing 
loss, any skin condition, gout, and any 
hand and knee disabilities.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of the claims.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should contact the 
veteran and schedule a VA examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA examination in order to 
determine the nature and etiology of any 
skin condition, gout, and bilateral hand 
and knee disabilities found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any skin 
condition, gout, and bilateral hand and 
knee disabilities found to be present.  
If the examiner diagnoses the veteran as 
having any such disability, the examiner 
should state the diagnosis and offer an 
opinion as to whether it is at least as 
likely as not that the condition was 
caused by or had its onset during service 
or within one year of service, or whether 
the disability is due to Agent Orange 
exposure.  Specifically, the examiner 
should comment on the veteran's testimony 
that he was diagnosed with gout in 1971 
shortly after service, and comment on the 
veteran's service medical records 
indicating treatment for skin conditions 
in service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case, which 
should cover evidence received into the 
record after the last SSOC, and be given 
an opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


